Citation Nr: 1760832	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  17-12 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral lower extremity below the knee amputations.

2. Entitlement to service connection for bilateral lower extremity below the knee amputation.

3. Entitlement to special home adaptation or specially adapted housing.  


REPRESENTATION

Appellant represented by:	Angela K. Drake


ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to August 1973.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the RO in St. Louis, Missouri in June 2015 and November 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).

The issue of entitlement to special home adaptation or specially adapted housing is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In September 2014, a rating decision denied the Veteran's petition to reopen a claim of entitlement to service connection for bilateral lower extremity below the knee amputations.  The rating decision was not appealed within one year and became final.

2. Since the September 2014 rating decision, the Veteran has submitted new evidence that relates to a previously unestablished element of the claim and raises a reasonable possibility of substantiating the claim.

3. The Veteran's bilateral lower extremity below the knee amputations are due to his service-connected ischemic heart disease. 




CONCLUSIONS OF LAW

1. The September 2014 rating decision is final. 38 U.S.C. § 7105 (2014); 38 C.F.R. §§ 3.104 (a), 20.302, 20.1103 (2017).

2. The evidence received since the September 2014 rating decision is new and material, and the claim for service connection for the Veteran's bilateral lower extremity below the knee amputations is reopened. 38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (a) (2017).

3. The Veteran's bilateral lower extremity below the knee amputations are due to his service-connected ischemic heart disease.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100.  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to assist.  Id. at 118.

Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  In determining whether evidence is new and material, the credibility of the new evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In September 2014, the AOJ issued a rating decision that denied the Veteran's petition to reopen a claim for entitlement to service connection for his bilateral lower extremity below the knee amputations.  The AOJ noted that the evidence provided since the previous denial did not show that loss of use of the bilateral lower extremities (claimed as leg amputations due to ischemic heart disease) was related to service, nor was there evidence of this disability during the Veteran's active service.  

The Veteran did not appeal the September 2014 rating decision.  The decision became final one year after notice was provided to the Veteran. 

After the Veteran's claim to reopen became final, the Veteran submitted another petition to reopen the claim.  In December 2015, the Veteran submitted a statement from J.F., M.D. that stated that the Veteran required bilateral below the knee amputations as a direct result of his service-connected diabetes mellitus, type II.  Presumed credible, the additional evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim for service connection for bilateral lower extremity below the knee amputations is reopened.

Bilateral Lower Extremity Amputations

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2017); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2017).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry: (1) determining the competency of the source; (2) determining credibility, or worthiness of belief, and (3) weighing its probative value.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; see Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Here, the Veteran has claimed entitlement to service connection for his bilateral lower extremity below the knee amputations on a secondary basis.  In November 2012, the Veteran argued that his bilateral leg amputations were the result of his service-connected ischemic heart disease.   In 2015, the Veteran indicated that the amputations instead were due to his service-connected diabetes mellitus.  The Veteran has submitted private medical opinions supporting both theories of entitlement.

In September 2012, the Veteran submitted a medical opinion from T.C, D.O. at the Mercy Clinic of Orthopedics.  The physician stated "in my professional medical opinion, [the Veteran's] bilateral below-knee amputations were performed based on his past medical history of ischemic heart disease.

In December 2015, the Veteran submitted a medical opinion from J.F., M.D.  The physician stated, "The [Veteran] is my patient.  In 2011, he required bilateral below the knee amputations as a direct result of sequelae of type 2 diabetes."

Due to the Veteran's complaints, a medical opinion was obtained regarding the etiology of the Veteran's bilateral lower extremity below the knee amputations in March 2012.  The examiner stated that the Veteran's records and studies were reviewed with both a rheumatologist and pathologist. "At the time of the procedures, the Veteran's physician stated that he was not a diabetic. Although this is true regarding the ability to make a laboratory diagnosis, he did have hyperglycemia, and the diabetic process is noted to be in effect for seven years prior to the ability of the laboratory to diagnose it.  But vascular studies did not demonstrate the atheromatous changes attributable to diabetes mellitus."  The examiner opined that the Veteran had chronic atrial fibrillation that had gradually caused congestive heart failure that "most probably" was the etiology of the gangrene that resulted in the Veteran's bilateral below the knee amputations.  The examiner opined that neither diabetes nor ischemic heart disease is a logical probability as an etiology. 

However, in July 2013, a VA examiner provided a medical opinion on whether the Veteran's atrial fibrillation was likely due to his ischemic heart disease.  The examiner stated that atrial fibrillation can be caused by coronary artery disease but has other etiologies as well.  In cases of atrial fibrillation due to coronary artery disease, it usually involves an infarct of the anterior wall and less often right-sided or inferior infarcts.  Atrial fibrillation secondary to ischemic heart disease is possible in this veteran however there is not sufficient documentation of this linkage extant in the claims file at this time to substantiate this possibility.

The Board notes that the Veteran is service-connected for ischemic heart disease and diabetes mellitus type II.  

After weighing the evidence of record, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's service-connected for ischemic heart disease caused the gangrene that resulted in his bilateral lower extremity amputations.  The Board finds probative the medical opinion of T.C, D.O. that the Veteran's amputations were performed due to the symptoms of his ischemic heart disease.  While the Board notes the findings of the March 2012 VA examiner that opined that chronic atrial fibrillation gradually caused peripheral embolization that "most probably" was the etiology of the gangrene that required the Veteran's amputations in October 2011, the examiner's opinion does not address the findings of the July 2013 examiner who opined that the atrial fibrillation secondary to ischemic heart disease was possible in the Veteran.  As the 2013 examiner indicates that Veteran's atrial fibrillation could have been caused by his service-connected ischemic heart disease and a medical opinion of record opines that the Veteran's ischemic heart disease resulted in his bilateral below the knee amputations, the Board will resolve the benefit of the doubt in favor of the Veteran.  

Accordingly, the Board finds that service connection for bilateral below the knee amputations is warranted as secondary to the Veteran's service-connected ischemic heart disease. 





ORDER

The application to reopen the claim of entitlement to service connection for bilateral lower extremity below the knee amputations is granted.

Service connection for bilateral lower extremity below the knee, as secondary to ischemic heart disease is granted, subject to the laws and regulations governing the payment of VA monetary benefits.


REMAND

The issue of entitlement to benefits for specially adapted housing or a special home adaptation grant must be remanded, as entitlement for these benefits is inextricably intertwined with the initial ratings to be assigned for his now service-connected bilateral lower extremity below the knee amputations, which are determined by the RO. See 38 U.S.C. § 7104 (a) (2014).  In this regard, the Board notes that the Veteran is eligible for specially adapted housing or a special home adaptation grant if he is entitled to compensation for permanent and total disability due to the loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  See 38 C.F.R. §§ 3.809, 3.809a.  Thus, action on this claim must be deferred until an initial rating for these disabilities are provided.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After any appropriate development has been completed, readjudicate the issues on appeal, including the initial ratings to be assigned for the Veteran's bilateral lower extremity amputations.  If any of the benefits sought on appeal remain denied, furnish the Veteran with a supplemental statement of the case and afford him the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


